PER CURIAM.
Petitioner seeks review by certiorari of a circuit court order declaring a municipal annexation ordinance invalid. The circuit court departed from the essential requirements of the law in determining that respondent had standing to challenge the annexation under section 171.031(5), Florida Statutes (1996), as respondent does not fall within the definition of “parties affected” by the annexation. See, e.g. City of Panama City v. City of Springfield, 700 So.2d 101 (Fla. 1st DCA 1997). Therefore, we grant the petition and quash the circuit court order.
BOOTH, JOANOS and WOLF, JJ., concur.